Citation Nr: 1518622	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a permanent and total disability rating for pension purposes, including special monthly pension.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The appellant served on active duty from February 1962 to August 1962.  Thereafter, he was returned to the Army Reserve to complete his remaining service obligation of 5 years and 6 months.  He was discharged from the Army Reserve in August 1967.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 RO decision.  


FINDING OF FACT

The appellant does not have any period of wartime service.


CONCLUSION OF LAW

The criteria have not been met for entitlement to a permanent and total rating for pension purposes, including special monthly pension. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Generally, the VA has a statutory duty to notify the appellant of the criteria to substantiate his claim and to assist him in the development of that claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this case, however, the law and not the evidence, is dispositive.  Under such circumstances, the VA's duty to notify and assist the appellant is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 
Nevertheless, in August 2007, the RO advised the claimant by letter of the eligibility requirements for pension benefits, including special monthly pension.  The Board also assisted the Veteran by obtaining his service treatment records, and the July 2007 report of an aid and attendance examination.  Hence, the duties to notify and assist the appellant were satisfied.  38 U.S.C.A. § 5103(a), 5103A; 38 C.F.R. § 3.159; Dingess/Hartman, 19 Vet. App. 473 (2006).

Analysis

The appellant seeks entitlement to a permanent and total rating for pension purposes and special monthly pension.  However, he does not meet basic eligibility criteria for such a benefit. Accordingly, the appeal will be denied. 

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3.  A Veteran meets the service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability or at the time of his discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  Where an otherwise eligible veteran is in need of regular aid and attendance, an increased rate of pension (special monthly pension) is payable.  38 U.S.C.A. § 1521(d)

In December 2007, the RO determined that the appellant was entitled special monthly pension benefits.  However, that decision was in error, as the appellant did not have the wartime service to be eligible for VA pension benefits.  

Whether an appellant has the requisite wartime service is a matter of law.  The term "period of war" is defined by statute.  The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans WHO SERVED IN THE REPUBLIC OF VIETNAM DURING THAT PERIOD (emphasis added).  38U.S.C.A. § 101(29)(A) (West 2014); 38 C.F.R. § 3.2(f) (2014).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B) (West 2014); 38 C.F.R. § 3.2(f) (2014). 

Although his DD 214 indicates that the appellant had more than 90 days of active duty, that service was from February 1962 to August 1962.  It did not take place during a period of war, and the evidence shows that during that time, the Veteran was not assigned to the Republic of Vietnam.  While his Reserve obligation extended to August 1967, well into the Vietnam era, there is no evidence that he had 90 days of active duty during that time.  It is unfortunate that in December 2007, the RO erroneously determined that the Veteran was entitled to VA pension benefits.  However, the Board is bound by the applicable statutes and VA regulations when considering an appellant's claim.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 19.5 (2014).  

In sum, the Veteran's service does not meet the criteria for basic eligibility for nonservice-connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  Thus, there is simply no legal basis on which to grant VA pension benefits.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the Veteran is not eligible to receive VA pension benefits, it follows that he is not eligible for special monthly pension.  Accordingly, that portion of the appeal must also be denied.  



ORDER

Entitlement to a permanent and total disability rating for pension purposes, including special monthly pension, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


